Citation Nr: 1647748	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-45 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a jaw disorder.

2.  Entitlement to service connection for a headache disorder, to include as secondary to a jaw disorder.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected cold injury residuals to the bilateral feet.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected cold injury residuals to the bilateral feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1977 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a Board hearing before a Veterans Law Judge sitting at the RO in August 2012.  A transcript of the hearing is of record.  In August 2016, the Veteran was notified that the Veterans Law Judge who had conducted the hearing was no longer employed by the Board.  He was offered an opportunity to testify at a new Board hearing before a different Veterans Law Judge.  However, in September 2016, the Veteran responded that he did not wish to appear at another Board hearing and requested that his case be considered on the evidence of record.

In December 2013, the Board remanded the case for additional development and it now returns for further appellate review.  At such time, the Board also remanded a claim of entitlement to service connection for an acquired psychiatric disorder.  Thereafter, in an April 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for depressive disorder.  As such is a full grant with respect to such claim, this issue is no longer before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

At his August 2012 Board hearing and in documents of record, the Veteran has alleged that, as a result of tooth extractions during service, he developed a jaw disorder and headaches.  He further contends that he has a bilateral knee disorder as a result of in-service injuries to the knees or, in the alternative, as secondary to his service-connected cold injury residuals to the bilateral feet.

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding treatment records.  In this regard, the Veteran testified at his August 2012 Board hearing that he began seeking treatment through the VA Healthcare System as early as 1998.  However, the only VA treatment records on file are dated from April 2002 to May 2011.  Furthermore, a review of such records reveals reference to VA dental treatment; however, it does not appear that the VA dental treatment records have been associated with the record.  Therefore, on remand, all VA treatment records dated from 1998 to April 2002 and May 2011 to the present, as well as all VA dental treatment records, should be obtained for consideration in the Veteran's appeal.  

Furthermore, at his August 2012 hearing, the Veteran reported seeking treatment from his family physician in South Arkansas for his jaw and knee pain, and two specialists in Little Rock for his jaw pain.  Such records are not on file and, therefore, a remand is necessary to attempt to obtain them.

Pertinent to the Veteran's claim for service connection for a jaw disorder, he was originally afforded a VA examination in July 2009 so as to determine the nature and etiology of such condition.  At such time, the examiner noted that the Veteran's service treatment records indicated that tooth #3, which was the maxillary right first molar, was removed on December 21, 1987.  A small mobile nodule of the left mandible was diagnosed.  However, the examiner found that such was less likely as not caused by or a result of in-service dental treatment.  As he did not offer a rationale for his opinion, the Board remanded the Veteran's claim for service connection for a jaw disorder, as well as his claim for service connection for a headache disorder, in December 2013 for another VA examination.

Subsequently, in March 2014, the Veteran underwent a VA dental examination.  At such time, the examiner opined that the nodule on left angle of mandible is not likely the result of tooth extraction; it is at least likely as not that headaches could have resulted from tooth extractions depending on location of teeth to nerve; and the jaw mass is not likely the cause of the headache disorder.  Thereafter, an addendum opinion was obtained in June 2014.  At such time, the examiner indicated that he reviewed the record, and opined that it is less likely than not that the jaw mass is the result of dental treatment during the Veteran's period of active duty service.  The examiner further opined that, depending on location and difficulty with extracting certain teeth, it is possible to damage nerves and/or joints in the jaw.  However, as the Veteran does not seem to have any limitations to the temporomandibular joint (TMJ), it does not seem likely the headaches are the result of damage to the TMJ.  The examiner ultimately concluded that he could not resolve this issue fully without resort to mere speculation because there are no previous radiographs available and no treatment records of all of the dental extractions performed.

However, upon review of the opinions offered by the 2014 VA examiner, the Board finds that a remand is necessary for an addendum opinion that includes a complete rationale for each opinion offered and considers the complete record.  In this regard, while the examiner found that the Veteran's jaw disorder, diagnosed as a nodule on left angle of mandible, was not related to his in-service dental treatment, he did not offer a rationale for such opinion.  Furthermore, while the 2014 VA examiner indicated that the file did not include treatment records of all of the dental extractions performed during service, the Veteran's complete in-service dental treatment records are on file.  In this regard, while there are two entries in VBMS labeled "STR-Medical," dated in 7/22/02 and 9/17/14, only the former entry includes the Veteran's complete service treatment records, including all dental records.   Therefore, after obtaining any outstanding records, an addendum opinion addressing the etiology of the Veteran's jaw and headache disorders should be obtained.

Pertinent to the Veteran's claim for service connection for a bilateral knee disorder, he initially underwent a VA examination in August 2009 in order to ascertain the nature and etiology of such disorder.  At such time, bilateral patellofemoral syndrome was diagnosed.  The examiner noted that the Veteran's service treatment records reflect that, in October 1979, he fell while running and sustained a contusion to the knees and, in November 1979, he complained of bilateral knee pain.  However, the examiner ultimately opined that, because of the nature of the injury and the lack of clinical findings, it was his conclusion that the Veteran's incident of sore knees in the military service from the fall has no bearing and is not the cause of his current knee status or current diagnosis.  In support of such opinion, the examiner noted that the injury acquired would not lead to his current condition this far down the road and his examination was normal at the time of the injury in the first place.  Thereafter, in August 2010, a VA examiner opined that it is less than likely that the Veteran's patellofemoral syndrome of both knees is secondary to or related to his service-connected cold injury of the feet.  In support of such opinion, the examiner noted that a cold injury is a vascular injury, and patellofemoral syndrome is not a syndrome with any vascular component and likewise the knees are not in the peripheral parts of the body as are the feet.

However, at his August 2012 Board hearing, the Veteran had alleged that his cold injury residuals to the bilateral feet altered his gait and, as such, caused or aggravated his bilateral knee disorder.  As neither VA examiner addressed such theory of entitlement, the Board remanded the matter in December 2013 in order to afford the Veteran a new VA examination.  In connection with such examination, the examiner was also requested to address whether the Veteran's bilateral knee disorder was related to an in-service accident in April 1979 when he was hit in the leg with a fork lift, in addition to the fall in November 1979 in which both knees were painful.

As such, in March 2014, the Veteran underwent another VA examination.  With respect to direct service connection, the examiner opined that the Veteran's bilateral knee disorder was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  In support of such opinion, the examiner recited the relevant entries in the Veteran's service treatment records, but indicated that he was unable to find any further documentation of further treatment for his knees, which would validate that there was a significant injury that required ongoing care.  Further, the examiner indicated that he was also not able to find any follow-up care for his knees after he left service, which would support the chronicity of the knee injuries. Without finding further abnormalities and treatment of his knees after the incidents in April and November 1979, the examiner stated that he could not support a history of a continued chronic problem.  With regard to secondary service connection, the examiner found that, to date, there are no studies or reports that pes planus (or a foot condition) can cause knee problems.  Such would be a much more supportable claim if there was a leg length discrepancy. As there is not, the examiner opined that the Veteran's claim for secondary service connection, to include on the basis of aggravation, was not valid.
 
 An addendum opinion was obtained in June 2014, at which time a new examiner indicated that he agreed with the March 2014 opinion regarding direct service connection.  He also opined that, in regard secondary service connection, there is no causal relationship between the Veteran's bilateral mild knee arthritis and his service-connected 1) major depressive disorder, 2) cold injury residuals, 3) superficial scars, 4) cold injury residuals, 5) limitation of motion, ring or little finger.  Therefore, the examiner concluded that the Veteran's current knee condition is less likely than not secondary to a service-connected condition. 

However, as neither 2014 VA examiner adequately addressed the question as to whether the Veteran's bilateral knee disorder is caused or aggravated by his service-connected cold injury residuals to the bilateral feet, to include as a result of an altered gait, a remand is necessary in order to obtain an addendum opinion regarding such matter.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal, to include those from his family physician in South Arkansas for his jaw and knee pain, and two specialists in Little Rock for his jaw pain.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from 1998 to April 2002 and May 2011 to the present, as well as all VA dental treatment records, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record, return the record to the VA examiner who conducted the Veteran's March 2014 dental examination and rendered the June 2014 addendum opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the March 2014/June 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, to specifically include the Veteran's complete service treatment records, which contain all in-service dental treatment records, and is located in VBMS with an entry dated 7/22/02 and marked "STR-Medical," the examiner should address the following inquiries:

(A)  Is it at least as likely as not that the Veteran's jaw disorder, diagnosed as nodule on left angle of mandible, is related to his military service, to include his in-service tooth extraction?  In this regard, the examiner is advised that the July 2009 VA examiner noted that the service treatment records indicate that tooth #3, which was the maxillary right first molar, was removed on December 21, 1987.

(B)  Is it at least as likely as not that the Veteran's headache disorder, is related to his military service, to include his in-service tooth extraction?  In this regard, the examiner is advised that the July 2009 VA examiner noted that the service treatment records indicate that tooth #3, which was the maxillary right first molar, was removed on December 21, 1987.

(C)  If the Veteran's jaw disorder is found to be related to his military service, is it at least as likely as not that his headache disorder is caused OR aggravated by such disorder?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A rationale for any opinion offered should be accompanied by a supporting rationale.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

3.  After all outstanding records have been associated with the record, return the record to the VA examiner who conducted the Veteran's March 2014 joints examination OR who rendered the June 2014 addendum opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the March 2014 and/or June 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should address the following inquiries:

(A)  Is it at least as likely as not that the Veteran's bilateral knee disorder, diagnosed as patellofemoral syndrome and mild arthritis, is related to his military service, to include his April 1979 forklift accident, October 1979 injury, and/or November 1979 complaints of pain?

(B)  Is it at least as likely as not that the Veteran's bilateral knee disorder is caused OR aggravated by his service-connected cold injury residuals to the bilateral feet, to include on the basis of an altered gait?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A rationale for any opinion offered should be accompanied by a supporting rationale.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



